Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Status of Claims
Claims 10, 14, 16, 18, 20, 23, 28, and 30 have been amended.
Claims 1 – 9, 13, 15, 17, 19, 21, 22, 24 – 27, 29, 31 have been cancelled.
No claims have been added.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10 – 12, 14, 16, 18, 20, 23, 28, and 30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite
storing historical data associated with all of an organization’s gas cylinders;
automatically downloading the historical data associated with the organization’s gas cylinders;
capturing a unique identifier coupled to and associated with a gas cylinder from the organization’s gas cylinders
automatically displaying a plurality of yes-no-questions related to the gas cylinder; 
receiving user-supplied responses to said a plurality of yes-no-questions;
comparing, only when said attestation response is provided, said responses to said yes-no-questions with pre-determined acceptable responses, wherein a first state is identified when there are no discrepancies between said responses to said yes-no-questions and said-predetermined acceptable responses, and wherein a second state is identified when there is at least one discrepancy between said responses to said yes-no-questions and said pre-determined acceptable responses;
automatically outputting a warning only when said second state is identified;
automatically displaying fill data for the gas cylinder only when said first state is identified; and 
automatically transmitting said responses to said yes-no-questions updating the historical data associated with the gas cylinder, wherein updated historical data for the gas cylinder is accessible.
The invention is directed towards the abstract idea of asset inspection and updating, which corresponds to both “Mental Processes” and “Certain Methods of Organizing Human Activities” as it is directed towards steps that can be performed in the human mind with the aid of pen and paper, e.g., having a user perform an inspection of gas cylinder, pulling out paper records that correspond to the gas cylinder and comparing observations of the gas cylinder and expected inspection results, based on the comparison determine what servicing should be performed for the gas cylinder, and updating the written records of the gas cylinder.  As a non-limiting example, the process can be directed towards a user writing information to convey the current fill status, non-compliance observations, damage, time since last inspection, and etc.
The limitations of 
storing historical data associated with all of an organization’s gas cylinders;
automatically downloading the historical data associated with the organization’s gas cylinders;
capturing a unique identifier coupled to and associated with a gas cylinder from the organization’s gas cylinders
automatically displaying a plurality of yes-no-questions related to the gas cylinder; 
receiving user-supplied responses to said a plurality of yes-no-questions;
comparing, only when said attestation response is provided, said responses to said yes-no-questions with pre-determined acceptable responses, wherein a first state is identified when there are no discrepancies between said responses to said yes-no-questions and said-predetermined acceptable responses, and wherein a second state is identified when there is at least one discrepancy between said responses to said yes-no-questions and said pre-determined acceptable responses;
automatically outputting a warning only when said second state is identified;
automatically displaying fill data for the gas cylinder only when said first state is identified; and 
automatically transmitting said responses to said yes-no-questions updating the historical data associated with the gas cylinder, wherein updated historical data for the gas cylinder is accessible, 
are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic mobile device, generic RFID reader/optical scanner, and a generic wireless connection to a generic database.  That is, other than reciting a generic mobile device, generic RFID reader/optical scanner, touch screen, and a generic wireless connection to a generic database nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the generic mobile device, generic RFID reader/optical scanner, touch screen, and a generic wireless connection to a generic database in the context of this claim encompasses a user performing an observation of a gas cylinder, comparing their observation against expected information, determining what service should be performed based on the comparison, and updating the information about the gas cylinder since the last inspection was performed.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic processor executing computer code stored on a computer medium, then it falls within the “Mental Processes” and “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  Accordingly, the claims recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – a generic mobile device, generic RFID reader/optical scanner, touch screen, and a generic wireless connection to a generic database to communicate and store information, as well as performing operations that a human can perform in their mind or using pen and paper, i.e. collecting and comparing information and writing down (i.e. updating) information that is being requested on the paperwork in order to have the most updated information. The generic mobile device, generic RFID reader/optical scanner, and a generic wireless connection to a generic database in the steps are recited at a high-level of generality (i.e., as a generic mobile device, generic RFID reader/optical scanner, touch screen, and a generic wireless connection to a generic database can perform the insignificant extra solution steps of communicating, displaying, and storing information (See MPEP 2106.05(g) while also reciting that the a generic mobile device, generic RFID reader/optical scanner, touch screen, and a generic wireless connection to a generic database are merely being applied to perform the steps that can be performed in the human mind or using pen and paper (See MPEP 2106.05(f)) such that it amounts no more than mere instructions to apply the exception using a generic mobile device, generic RFID reader/optical scanner, touch screen, and a generic wireless connection to a generic database.  Although the claims recite additional elements, i.e. touch screen, wireless connection, database, and a RFID reader/optical scanner, the Examiner asserts that these elements have been recited at a high level of generality and merely recited to apply generic technology to the abstract idea.  The Examiner asserts that these elements are simply being used to communicate, display, and store information, in a generic manner, and that the significant steps of the invention are being performed by a human while the technology is simply making the necessary information available to a user and storing the user responses in as much the same way that pen and paper would, i.e. writing down information and recording the information.
Further still, contrary to the applicant’s arguments provided in the response received on July 8, 2022, the claimed invention nor the specification, as originally filed, is directed towards the improvement to technology.  The Examiner asserts that the claimed invention and specification are directed towards the utilization of generic technology to replace the manual process of writing down information on a piece of paper and visually comparing information for the benefits that computers provided, e.g., faster, more efficient, and prevention or elimination of human error.  The Examiner asserts that the generic technology is not being improved upon and that the specification is not directed towards improving technology or, in this case, bandwidth and computer processing, i.e. the disclosed invention is not directed towards the patent eligible subject matter of DDR Holdings v Hotels.com and does not rise to the same level as the claimed invention is simply communicating information from a remote database to a mobile device rather than what DDR Holdings is directed to, i.e. at least, recognizing and addressing a problem that arose from technology with regards to heavily burdening a server on processing requests and “recruiting” remote devices associated with respective users to perform some of the processing on their devices that correspond to their particular requests.   The Examiner asserts that the invention is directed towards utilizing a first generic computing device to communicate information to second generic computing device, requiring various significant actions to be performed by a human, and simply utilizing the second generic computing device to perform the insignificant generic computing functions of communicating, storing, and displaying information, as well as perform the abstract idea of collecting and comparing information in order to identify options (See Classen, Perkin-Elmer, Smartgene).  Further still, the second generic computing device is being utilized in order to perform concepts that a human can perform in their mind, i.e. comparing information, and based on the comparison, determine what service should be performed on a gas cylinder, e.g., fill the cylinder with gas or determine and recognize that the cylinder is damaged and not fill it with gas.  The claimed invention is similar to an inspector carrying a clipboard with paperwork that corresponds to a gas cylinder they have been assigned to inspect and performing their inspection rather than having the inspector having to call their home office and have the home office speak the information over the phone.
With regards to providing a binary response, the Examiner asserts that this is not directed towards an improvement to technology, but simply directed towards describing information and explaining that less information means faster processing, which is simply just a biproduct of having less information.  This is no different than having an inspector performing their job quicker because they can simply look at a single word (checkbox or the like) rather than a long explanation and taking the time to read and understand the long explanation.
With regards to a confirmation interface and attestation response, this is no different than the concept of a user signing a form indicating that the information they have provided is true and is similar to what is performed in the medical field when a patient fills out an intake form, a consumer or vendor signing off on a transaction, a consumer signing off of paperwork regarding their identity, and so forth.  Further this is also directed towards actions that, ultimately, are directed towards human activities rather than the improvement to technology, i.e. the recited technology is not being improved upon and still simply being used to communicate, store, and display information.
Finally, the transmission of information to a remote database is directed towards the insignificant extra solution activity of sending, receiving, and storing information.  The fact that users can communicate with the central generic repository is not an improvement to technology, but simply describing the generic functions of a server having a database that users can access remotely, which is a generic function that is expected when utilizing the Internet (or the like) to communicate information.
Accordingly, these additional element do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic mobile device, generic RFID reader/optical scanner, ouch screen, and a generic wireless connection to a generic database to perform the steps of 
storing historical data associated with all of an organization’s gas cylinders;
automatically downloading the historical data associated with the organization’s gas cylinders;
capturing a unique identifier coupled to and associated with a gas cylinder from the organization’s gas cylinders
automatically displaying a plurality of yes-no-questions related to the gas cylinder; 
receiving user-supplied responses to said a plurality of yes-no-questions;
comparing, only when said attestation response is provided, said responses to said yes-no-questions with pre-determined acceptable responses, wherein a first state is identified when there are no discrepancies between said responses to said yes-no-questions and said-predetermined acceptable responses, and wherein a second state is identified when there is at least one discrepancy between said responses to said yes-no-questions and said pre-determined acceptable responses;
automatically outputting a warning only when said second state is identified;
automatically displaying fill data for the gas cylinder only when said first state is identified; and 
automatically transmitting said responses to said yes-no-questions updating the historical data associated with the gas cylinder, wherein updated historical data for the gas cylinder is accessible,
amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Additionally:
Claims 11, 12, 14, 16, 20, 28, and 30 are directed towards generic technology and applying it to the abstract idea, as discussed above; insignificant extra solution activities; collecting and comparing information and highlighting information based on the results of the comparison, in as much the same way that a second user would inform a first user that certain information is missing, does not appear correct, that something does not look right or safe, or etc.
In summary, the dependent claims are simply directed towards providing additional descriptive factors that are considered for updating information for an asset.  Accordingly, the claims are not patent eligible.
Response to Arguments
Applicant’s arguments, see Pages 20 – 24, filed July 8, 2022, with respect to claims 10 – 12, 14, 16, 18, 20, 23, 28, and 30 have been fully considered and are persuasive.  The rejection of claims 10 – 12, 14, 16, 18, 20, 23, 28, and 30 has been withdrawn. 
Claim Interpretation under 35 USC 112(f)
The claim interpretation under 35 USC 112(f) has been withdrawn due to amendments.
Rejection under 35 USC 101
The rejection under 35 USC 101 has been maintained and modified due to amendments.
Rejection under 35 USC 103
The rejection under 35 USC 103 has been withdrawn.  
The prior art of record fails to teach, disclose, or make obvious the specific order of operations and triggers that are required by the claimed invention in order to manage the inspection of a gas cylinder.  Although the prior art of record establishes that it is old and well-known in the art to require an inspector to attest to the inspector’s provided responses for yes-no questions (and other question/user input types) (see Wickstrom regarding attestation and Mains regarding yes-no questions), comparing inspector provided responses against pre-determined acceptable responses in order to identify options (see Plummer), and providing a warning if there is a discrepancy found during the comparison or providing fill data if there is no discrepancy found during the comparison (See Plummer), the claimed invention requires a very specific manner on when these operations should be performed when inspecting a gas cylinder.
Specifically, the claimed invention requires that when a user is inspecting a gas cylinder and providing answers to yes-no questions the mobile device must first wait for all questions to be answered and once all questions have been answered only then will the mobile device display a confirmation interface requiring the user to attest to their responses.  Next, only when the attestation response has been provided will the mobile device then perform the comparison of the user provided responses for a gas cylinder inspection to pre-determined acceptable responses.  
Although Mains teaches that an inspector provides answers to yes-no questions and only when the answers have been provided will the mobile device perform a comparison of user responses against pre-determined responses in order to identify discrepancies, Mains fails to teach that the inspector attests to their responses.  At best, Mains teaches that a driver and not the inspector must attest to their responses.  Additionally, Mains fails to teach or suggest that attestation of user responses is provided before the comparison and that attestation is performed after the comparison.
Next, although Wickstrom teaches that it is old and well-known in the art for an inspector to attest to their responses before submitting their inspection report, Wickstrom fails to provide sufficient motivation to modify either Parill or Mains for an inspector who is inspecting gas cylinders to attest to their responses before their report is reviewed for discrepancies so that gas cylinder handling options are identified, i.e. comparing user responses against pre-determined acceptable responses on their mobile device, and then submitting their report to a remote database after their report has been reviewed for discrepancies by their mobile device and after the options have been presented to the inspector, i.e. displaying a warning when a discrepancy is identified or displaying fill data when no discrepancy is found.
Finally, although Plummer teaches that it is old and well-known in the art to inspect gas cylinders and collect data about the cylinders in order to compare the collected data against pre-determined acceptable data in order to determine if a warning should be provided or whether fill data should be provided, Plummer fails to teach, suggest, or make obvious the specific order of operations discussed above or whether an inspector must first attest to collected data before the collected data is compared to the pre-determined acceptable data when inspecting gas cylinders.
Therefore, although the prior art of record discloses many of the elements of the claimed invention, the prior art of record fails to provide sufficient reasoning, rationale, or motivation to perform the disclosed elements in the specific order recited in the claimed invention when inspecting gas cylinders by an inspector utilizing a mobile device that is guiding the inspector through the inspection process.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Nichols et al. (US PGPub 20170061961 A1); Mains Jr et al. (US PGPub 20190066033 A1); Wickstrom et al. (US PGPub 20170116669 A1) – these references have been discussed in detail above with regards to being the closest prior art of record, but insufficient to reject the claimed invention in view of the prior art of record
Yamamoto et al. (US Patent 5,764,536); Miller (US PGPub 2016/0125342 A1); Campion (US PGPub 2008/0084291 A1); Wakabayashi (JP 2004234554) – which are directed towards assisting an inspector with an inspection
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747. The examiner can normally be reached Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        8/1/2022